Merwin, J.:
The question of priority was one proper to be determined in the action. (Brown v. Vollcening, 64 N. Y. 76.) Is was, in fact, considered and determined by the trial court, and its action in that respect is before us for review.
The fact alone that the mortgage.to Eve was recorded before that •of the plaintiff does not control; for if, upon the execution of the mortgage to plaintiff, Eve was not in a position to assert as against' the plaintiff the priority of her mortgage, its record afterwards does not help her. The mortgage to plaintiff was acknowledged by Eve on the 3d of May, 1890, which was Saturday, and her mortgage was recorded on May fifth following. We must, therefore, consider the situation as it was on or prior to May third, and then see whether there is any principle, in law or equity, which will prevent the •defendant Eve from asserting the priority which its prior execution and delivery would ordinarily give it.
The allegation in the complaint on the subject of priority is a general one. A specific, claim is set up in the answer and a determination as to priority sought for. Upon the issues as so presented the plaintiff had the right to present any facts tending to show that ■equitably the defendant Eve had not the prior right. The plaintiff-*548had no opportunity, to reply to the allegations of the answer. Upon . the assertion by the wife of a superior claim, he. had a right to meet it with such evidence as was properly applicable to the subject.
. The plaintiff offered to prove .the value of the premises at the • time his mortgage was .given, but the court excluded it. The offer was in- such a form that it amounted to an offer to prove that the value did not exceed the amount of the defendant Eve’s mortgage. This evidence should have been received. It had a bearing upon, the intent of the parties and would be a material circumstance in. determining the character of the transaction. If, however, with this evidence in, the plaintiff would not be able to sustain his position, he cannot claim "a reversal for its exclusion. We must, therefore,, examine the case upon the supposition that it appears that the value .of themortgaged premises does not exceed the amount of Eve’s mortgage. This; requires us to assume that plaintiff’s mortgage is' worthless if Eve’s mortgage is ahead. The note upon which Eve was. liable was surrendered properly, .as she claims, when the bond and . mortgage were given. Eve was not liable on the bond. As to the. responsibility then of her husband, it appears that two or three-years’ interest on the note was unpaid, and no interest had been paid, on the debt to the wife for which the' mortgage to her was given. The plaintiff testifies that before he took the mortgage he tried to-collect his debt and could not. . It is quite clear that, aside from, the farm, the husband had practically no means to pay his debts. So that, as a result of the transaction, the -defendant Eve was. released from her liability on the note, and the plaintiff received nothing of value in its place unless his mortgage was prior to ,the= defendant’s.
The plaintiff testifies that he asked Mr. Dunspaugh if there was-any necessity of. his getting his mortgage recorded, and Dunspaugh. replied there was not; there was nothing against the place. This-Mr. Dunspaugh denies, and says that the plaintiff -didn’t ask him anything about -the condition of the property. ■ He, however,, admits that he did not tell the plaintiff that he had given a mortgage to his wife. Clearly from the evidence we must assume that the .plaintiff did not know of the wife’s mortgage, but expected and, supposed he was getting a first mortgage. He asked for a mortgage,the spring or winter previous, and Mr, Dunspaugh admits that.. *549he then agreed to give it. The plaintiff testifies that Dunspaugh and his wife then both agreed to give it. This Mr. Dunspaugh does not deny, and the wife does not fully meet it. The wife was not present when the bond and mortgage were finally delivered to plaintiff and the note surrendered. That transaction was between plaintiff and Mr. Dunspaugh. The mortgage to the wife was given after the agreement to give plaintiff a mortgage.
The fact alone that a wife joins with her husband in the execution of a mortgage upon the husband’s real estate does not impair her right to priority as the holder of a prior mortgage. (Power v. Lester, 23 N. Y. 527; Gillig v. Maas, 28 id. 191.) In both cases cited, however, the idea is recognized that there may be circumstances which would operate in equity to postpone her lien. In the Power case (at p. 530) it is said : “ The second question is, did the mortgage to Lester operate to discharge or release the premises from the plaintiff’s mortgage, or postpone it to the one to Lester. The execution and delivery of the mortgage to Lester did not pay the mortgage to the plaintiff ; no consideration passed to her for the act; the defendant parted with no new consideration on its receipt, but took it as security for an antecedent debt due from the husband, and hence no equity arises in behalf of the defendant against the wife, demanding that it operate as a discharge' or release of the plaintiff’s prior lien. - Therefore, if the mortgage to Lester worked the release or discharge. of the former mortgage, it must be upon some strict technical legal rule; it has no equitable basis to support it.” . ' '
The inference is that if, as in the present case, the wife had practically received the entire consideration of the new mortgage, equity would postpone her mortgage.
The conduct of a part) having a mortgage at a time a second one is given, may be such as to preclude him from asserting its priority. It has been held that where a person,-having an incumbrance or security upon an estate, suffers the owner to procure additional money upon the estate by way of lien, or mortgage, concealing his prior incumbrance, he will be postponed to the second incumbrance. So, if a prior mortgagee, whose mortgage is not recorded, should he a witness to a subsequent mortgage or conveyance of the same property, knowing the contents of the instrument, and should not dis*550close his prior incumbrance, he would be postponed. (1 Story’s Eq. Juris. § 390, and cases cited; 1 Jones oh Mort. [5th ed.'] .§ 602 &b seg.) “ The equitable rule is, that he who does "not speak when conscience and a just regard to the rights and interests of others require him to speak, he shall not be permitted afterwards to assert his claim to their injury.” (L'Amoureux v. Vandenburgh, 7 Paige, 321.) In the. case cited the rule was applied to the case of au attorney who acted for a mortgagor in. drawing a deed for the conveyance of land from the mortgagor to a purchaser and did not disclose a mortgage he himself held upon the property, though he knew the purchaser was buying for full value in ignorance of the mortgage.
The general principles as to equitable estoppel are well settled. Their application depends upon the facts of each particular case. The defendants, if honest, intended, to give plaintiff a good mortgage. If they did not so intend, .a fraud was attempted for the benefit of the wife, which the court should not allow to be consummated. The fact that the plaintiff may have supposed that the wife had signed the bond does not relieve the defendants from the effect of their conduct. They deny that the plaintiff did so suppose, and we must assume that there was no agreement that the wife should sign. If not, the purpose of the defendants in concealing their mortgage would be more apparent.
If the husband, in the transaction with the plaintiff, committed á fraud upon the plaintiff, the wife, in receiving the fruits of the transaction, became • responsible for his conduct in the mattér. (Krumm v. Beach, 25 Hun, 293; affd., 96 N. Y. 398.) In Dort v. Nicken (54 Hun, 14) the defendant owned certain premises upon which was a mortgage given to secure a debt of her husband. The plaintiff advanced the money to pay off this mortgage under an agreement with the defendant’s husband, made without the knowledge or consent of the defendant, that the plaintiff should be secured for its payment by another mortgage executed by the deféndant upon the same property. It was not shown that the defendant did anything to induce the plaintiff to advance the money or did any act which would connect her with the perpetration of any deceit or fraud upon the plaintiff. She did, however, accept the discharge and paid for- its record. It was held at Special Term that the defendant, having obtained “the fruits, result or benefit of the *551transaction,” was bound to carry out the agreement of the husband. The General" Term reversed the judgment and ordered a new trial, it being said that the wife was merely the surety for the payment of the husband’s debt and there did “ not seem to be any connection between the procuring of the discharge of the old mortgage and the fraud in getting the money therefor from the plaintiff, which would bind the defendant by way of ratification by simply being the involuntary recipient of the discharge of a mortgage procured by her husband.” The Oourt of Appeals, however, reversed the order of the General Term and affirmed the judgment of the Special Term upon the opinion there delivered. (130 N. Y. 637.)
A cáse is, I think, presented for the application of the doctrine of equitable estoppel. The defendants knew that the plaintiff expected and had a right to have a good mortgage, and would not have taken his as a second mortgage. The existence of the mortgage to the wife was not disclosed, and though executed and acknowledged on March 22, 1890, it was kept unrecorded until the next business day after the acknowledgment of the mortgage to plaintiff and the surrender of the wife’s note. The wife having accepted the fruits of the transaction is bound by the conduct of the husband, within the principle of Dort v. Niolcen (supra), and should not be allowed now to say that her mortgage is superior to the plaintiff’s.
It follows that the judgment should be reversed.
All concurred.
Judgment reversed and a new trial granted, costs to abide the event.